Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock (2003/0077553). 
Regarding claim 21, Brock discloses a method of clearing a root canal of debris within a tooth, the debris consisting of pulp and nerve tissues in an original endodontic root canal procedure or the debris consisting of gutta percha and debris from a previously treated root canal, in preparation for treatment (paragraphs 5-6), said method comprising the steps of: inserting into said root canal a debriding section 106 of an endodontic re-treatment instrument 100, said instrument 100 comprising a handle adapted for manual manipulation, without use of power, said debriding section (Fig. 1 paragraph 34 “handle to facilitate hand manipulation of the file 100.  Thus, the instrument 100 may be used by manipulating the instrument manually in a rotating or reciprocating action”).  
	Brock discloses a shank 104 connecting handle to said debriding section 106 (Fig. 1; paragraph 34).  The debriding section 106 comprising a flat side (Figs. 4A, 4B, 4E, and 4G) with an upper edge (opposite from the flat side) having sharp saw tooth denticulated projections 128 along a side opposite to said flat side, with each sharp saw tooth denticulated projection 128 extending upward (Fig. 2D).  
	Brock discloses moving said instrument manually within said root canal for engaging said debris therein until said debris is released from said root canal, permitting its removal; and, wherein said handle is manually manipulated causing said debriding section to move in upward, downward and/or sagittally and/or transversely within said root canal (Fig. 1, abstract, paragraph 34 “handle to facilitate hand manipulation of the file 100.  Thus, the instrument 100 may be used by manipulating the instrument manually in a rotating or reciprocating action”).  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-17 and 19-20  are rejected under 35 U.S.C.103 as being unpatentable over Fitzmorris (5,051,093) in view of Brock (2003/0077553). 
Regarding claim 1, Fitzmorris discloses a method of clearing a root canal in preparation 20  for retreatment (column 5 lines 35-40) the filler easily removed and the canal retreated during one or more subsequent treatments),  comprising the steps of: inserting into said root canal and moving said instrument 22 manually within said root canal for engaging a gutta percha sleeve surrounding a central carrier core therein until said carrier core is released from said root canal, permitting its removal (column 6 lines 14-20 “if removal of the obturator is required, the inserter tool is re-inserted into the canal and … reengaged…”).  
	Fitzmorris discloses the method of clearing the root canal for retreatment by engaging and removing the gutta percha and its carrier core from the root canal using an instrument according to claim 1 as detailed above.  As to claims 1-17 and 19-20, however, regarding the features of the instrument, Fitzmorris fails to disclose the instrument with the specifically claimed features as recited in claims 1-17 and 19-20.
Brock discloses a method of clearing a root canal of debris within a tooth (paragraphs 5-6), said method comprising the steps of: inserting into said root canal a debriding section 106 of an endodontic re-treatment instrument 100, said instrument 100 comprising a handle adapted for manual manipulation, without use of power, said debriding section (Fig. 1 paragraph 34 “handle to facilitate hand manipulation of the file 100.  Thus, the instrument 100 may be used by manipulating the instrument manually in a rotating or reciprocating action”).  Brock discloses a shank 104 connecting handle to said debriding section 106 (Fig. 1; paragraph 34).  the debriding section 106 comprising a flat side (Figs. 4A, 4B, 4E, and 4G) with an upper edge (opposite from the flat side) having sharp saw tooth denticulated projections 128 along a side opposite to said flat side, with each sharp saw tooth denticulated projection 128 extending upward (Fig. 2D).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzmorris by utilizing Brock’s instrument 100 to engaging and removing gutta percha and its carrier core from the root canal with reasonable expectation of success.  
Per claim 2, Brock discloses moving said instrument manually within said root canal for engaging said debris therein until said debris is released from said root canal, permitting its removal; and, wherein said handle is manually manipulated causing said debriding section to move in upward, downward and/or sagittally and/or transversely within said root canal (Fig. 1, abstract, paragraph 34 “handle to facilitate hand manipulation of the file 100.  Thus, the instrument 100 may be used by manipulating the instrument manually in a rotating or reciprocating action”).  
Per claims 3-6, Brock shows said saw tooth denticulated projections 128 comprise isosceles triangular shaped teeth in profile, and where each said tooth has a forward facing side edge that extends at a vertical angle from said flat side; the projection 128 comprises two or more sides extending up from a lower blade-supporting portion and converging to a top apex cutting point (Fig. 2D).  
Per claims 7-8, Brock shows the shank debriding section are orthogonal to its length and tapering to a narrow distal end (Fig. 2A). Per claim 9, the shank is cuboid in shape (Fig. 2G).  Per claims 10-12, the debriding section to ground (with grinding wheel 250) to have evenly or variable as desired sharp cutting edges  (Fig. 3B, paragraph 45).  Per claim 14, Brock shows the projection 128 have pointed top (Fig. 2D).  Per claims 19-20, Brock discloses the projections 218’ forming pyramidal teeth (Fig. 3C).   
Per claim 15, Brock discloses the instrument is made of nickel titanium (paragraph 8). Per claims 16-17, Brock discloses various dimensions to the instrument (paragraph 35) thereby indicating such dimensions are of optimizable variables.  Therefore, such claimed range would have been obvious to one having ordinary skill in art at the time the invention was made since it has been held that discovering an optimum or workable ranges is well within the skill of an artisan via routine experimentation in order to improve upon what is already generally known. See MPEP §§ 2144.05.   
As according to claim 1 as detailed above that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzmorris by utilizing Brock’s instrument 100, and including all the features of the instrument 100 as disclosed by Brock as detailed above according to claims 2-17 in order to obtain an optimum root canal instrument for effective performance of the method with reasonable expectation of success.   

6.	Claim 18 is rejected under 35 U.S.C.103 as being unpatentable over  Fitzmorris (5,051,093) in view of Teraushi (2003/0124485) and Hickock et al. (2004/0126735). 
Fitzmorris discloses a method of clearing a root canal in preparation 20  for retreatment (column 5 lines 35-40) the filler easily removed and the canal retreated during one or more subsequent treatments),  comprising the steps of: inserting into said root canal and moving said instrument 22 manually within said root canal for engaging a gutta percha sleeve surrounding a central carrier core therein until said carrier core is released from said root canal, permitting its removal (column 6 lines 14-20 “if removal of the obturator is required, the inserter tool is re-inserted into the canal and … reengaged…”).  
	Fitzmorris discloses the method of clearing the root canal for retreatment by engaging and removing the gutta percha and its carrier core from the root canal using an instrument as detailed above.  However, Fitzmorris fails to disclose the instrument with the specifically claimed features.  
Teraushi discloses an endodontic instrument Figs. 5-6, wherein the debriding section 44 (Fig. 6) comprising a straight particularly tubular member 44 with a C-shaped cross section 46 orthodongal to its length, having spaced facing parallel edges along a length thereof and joined by a sharp distal end (Fig. 6 paragraph 54). Note that Teraushi discloses using the instrument 100 to remove a debris element 62 from the root canal (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzmorris by utilizing Teraushi’s instrument 100 to engaging and removing gutta percha and its carrier core from the root canal with reasonable expectation of success.  
Fitzmorris/Teraushi fails to disclose the sharp saw tooth denticulated projections as claimed.   However, note that Teraushi discloses the edges 46 are sharp (Teraushi paragraph 54).  Hickok et al. discloses an endodontic instrument 100 for retrieving debris element 705 from the root canal (Fig. 7), wherein the instrument 100 have sharp edges at the distal end with serrated cutting surfaces or saw-toothed cutting surfaces (Hickok et al. paragraph 27 “may be any type of cutting surface, comprised of any material known to those of ordinary skill in the art. This includes but is not limited to, smooth (knife) edge cutting surfaces, serrated cutting surfaces, saw-toothed cutting surfaces, abrasive surfaces, or any other surface or combination of surfaces”) which are equivalent to the sharp saw tooth denticulated projections as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzmorris/Teraushi, particularly by including sharp saw tooth denticulated projections to Teraushi’s sharp distal cutting edges as taught by Hickok to be suitable alternative cutting edge mechanism yielding the same or predictable results. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772